DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernauer (WO 2015082560) in view of Conley et al. (U.S Pub. No. 20130220315).
Regarding claim 1, Bernauer discloses a system comprising: a container housing an aerosol generating substrate; a product identifying compound associated with the container; and an electronic article configured to receive the container and comprising a detector (corresponding to the claimed sensor) configured to detect the product identifying compound (Abstract and page 1, lines 20-29).  Bernauer does not expressly disclose the sensor comprises an RFID tag.  Conley discloses a system comprises RFID sensor and RFID reader for identification purpose ([0066] and fig. 9).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use RFID tag sensor and RFID reader in the system of Bernauer for identification purpose as taught by Conley.
Regarding claim 3, Bernauer discloses the electronic article comprises a memory operably coupled to the sensor and configured to store data received from the sensor (page 13, lines 5-9).  

Regarding claim 5, Bernauer discloses the control electronics are configured to prevent delivery of the aerosol if the data received from the sensor is indicative of the absence of the product identifying compound (Abstract, page 12, lines 12-17).  
Regarding claim 6, Bernauer discloses the control electronics are further configured to identify the aerosol generating substrate received by the housing and wherein the control electronics are further configured to control the delivery of the aerosol based on the identity of the substrate (Abstract, page 12, lines 12-17).  
Regarding claim 7, Bernauer discloses a heater positioned and configured to heat the aerosol generating substrate to produce the aerosol (page 13, lines 10-13).  
Regarding claim 8, Bernauer discloses the heater is operably coupled to the control electronics and wherein the control electronics are configured to control the extent to which the heater heats the substrate to control the amount of aerosol generated (page 19, lines 8-14).  
Regarding claim 10. Bernauer discloses receipt of the container by the smoking article causes activation of one or more components of the control electronics that are configured to receive data from the sensor (page 14, lines 25-29).Preliminary Amendment Page 5 of 7 First Named Inventor: Batista, Rui Title of Invention: PRODUCT RECOGNITION IN AEROSOL GENERATING ARTICLES
Regarding claim 11, Bernauer discloses a switch positioned and configured to be actuated when the container is received by the smoking article, and wherein actuation of the switch causes activation of the one or more components of the control electronics that are configured to receive data from the sensor (page 14, lines 25-29).  

Regarding claim 13, Bernauer discloses the substrate comprises tobacco (page 7, lines 18-21). 
Regarding claim 15, Bernauer discloses electronic article is a smoking article (page 1, lines 4-7). Preliminary Amendment Page 6 of 7 First Named Inventor: Batista, Rui Title of Invention: PRODUCT RECOGNITION IN AEROSOL GENERATING ARTICLES  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernauer (WO 2015082560) in view of Conley et al. (U.S Pub. No. 20130220315) and further in view of Li et al. (CN103266539) and Sunshine et al. (U.S Patent No. 6422061).  Bernauer does not expressly discloses the product identifying compound comprises a volatile compound.  Li discloses using volatile compound for identifying a product by the smelling aroma from the compound (Abstract and [003]-[0020]).  Furthermore, Sunshine discloses that sensor can be used as a portable electronic nose for identifying volatile compounds.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a product identifying volatile compound in the system of Bernauer and a sensor for identifying the volatile compound as taught by the combination of Li and Sunshine.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernauer (WO 2015082560) in view of Conley et al. (U.S Pub. No. 20130220315) and further in view of Kolb et al. (U.S Pub. No. 20070006883).
Regarding claim 9, Bernauer does not expressly discloses the device includes a controllable valve.  Kolb discloses a controllable valve positioned along a flow path between a mouth end of the smoking article and the aerosol generating substrate wherein the valve is configured to adapt a configuration that allows flow of the aerosol from the substrate to the mouth end and to adapt a configuration that prevents flow of the aerosol from the substrate to the mouth end (Abstract and [0024]).  Therefore, it would have been obvious to one of ordinary .
Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. 
Applicant essentially argues that the system of Conley may include an RFID reader and RFID tag in which the reader and tag are on separate devices for purpose of identification.  Therefore, Conley or Bernauer would not lead one to place RFID reader and an RFID tag on the same device (electronic article) as presently claimed.  This argument is not persuasive because the argument is not in commensurate with the claimed invention.  Similarly to the disclosure of Conley, the claimed invention recites a system comprising an RFID reader and RFID tag wherein the electronic article comprises the RFID reader.  The claimed invention does not recite an electronic article comprises an RFID reader and RFID tag.  Therefore, the combination of Bernauer and Conley taken together as a whole teaches or suggests the features of claims 1 and its dependent claims 3-8, 10-13 and 15.
Applicant further argues that the teaching of Li, Sunshine, and Kolb fail to cure the alleged deficiencies in the teaching of Bernauer and Conley.  This argument is not persuasive because, as explained above, the combination of Bernauer and Conley taken together as a whole teaches or suggests the alleged deficiencies.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747